NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JODY JOSE MARQUEZ,                              No. 17-15601

                Plaintiff-Appellant,            D.C. No. 2:14-cv-02175-DLR

 v.
                                                MEMORANDUM*
CORIZON HEALTH SERVICES, Health
Care Contractor; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Douglas L. Rayes, District Judge, Presiding

                           Submitted January 16, 2018**

Before:      REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      Arizona state prisoner Jody Jose Marquez appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2004). We affirm.

      The district court properly granted summary judgment because Marquez

failed to raise a genuine dispute of material fact as to whether any defendant was

deliberately indifferent in treating Marquez’s back problems. See id. at 1057-60 (a

prison official acts with deliberate indifference only if he or she knows of and

disregards an excessive risk to the prisoner’s health; negligence, medical

malpractice, or a difference in opinion are insufficient to establish deliberate

indifference).

      The district court did not abuse its discretion in denying Marquez’s second

motion to produce documents because Marquez failed to show that he was actually

and substantially prejudiced. See Laub v. U.S. Dep’t of Interior, 342 F.3d 1080,

1084, 1093 (9th Cir. 2003) (setting forth standard of review and noting that a

district court’s “decision to deny discovery will not be disturbed except upon the

clearest showing that the denial of discovery results in actual and substantial

prejudice to the complaining litigant”).

      Marquez forfeited his opportunity to appeal the denial of his motion to

appoint counsel, motion to compel, and “motion for extension of uniform

interrogatory question limit” because Marquez did not file any objections to the

                                           2                                       17-15601
magistrate judge’s orders on these motions. See Bastidas v. Chappell, 791 F.3d
1155, 1159 (9th Cir. 2015) (“[A] party who fails to file timely objections to a

magistrate judge’s nondispositive order with the district judge to whom the case is

assigned forfeits its right to appellate review of that order.” (citation and internal

quotation marks omitted)).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Defendants’ motion to strike (Docket Entry No. 23) is granted in part and

denied in part. We grant defendants’ request to strike Marquez’s exhibit nos. 19,

26, 28, 29, and 30 from Docket Entry No. 22. We deny the remainder of

defendants’ motion to strike.

      AFFIRMED.




                                           3                                     17-15601